Mount, J.
(dissenting) — I cannot agree that respondent may acquire, by lease or otherwise, the right to bridge or cross the harbor area in question. The constitutional provision is so plain to my mind that it requires no argument to show that the navigable waters of harbors within the corporate limits of any city shall never be obstructed in any way. Section 1 of art. 15 of the constitution provides:
“The legislature shall provide for ... a commission whose duty it shall be to locate and establish harbor lines in the navigable waters of all harbors . . . wherever such' *540navigable waters lie within or in front of the corporate limits of any city . .• . The state shall never give, sell, or lease to any private person, corporation, or association any rights whatever in the waters beyond such harbor lines.”
This last clause absolutely prohibits the acquisition of any rights in such navigable waters by private persons or corporations. The section then continues:
“Nor shall any of the area lying between any harbor line and the line of ordinary high tide and within not less than fifty feet nor more than six hundred feet of such harbor line (as the commission shall determine) be sold or granted by the state, nor its rights to control the same relinquished, but such area shall be forever reserved for landings, wharves, streets and other conveniences of navigation and commerce.”
When it is understood that the harbor area is a strip of water lying between ordinary high tide and the harbor line, which is located in deep or navigable water, and when it is also understood that the state shall never give, sell, or lease any rights in such navigable water to private interests, it seems clear that the reservation of the “landings, wharves, streets, and other conveniences of navigation and commerce” refers to conveniences of navigation and commerce carried on by water, and not to commerce in its broad and general sense. The navigable waters in these harbors were intended to be kept free and open and unobstructed for navigation. The harbor area adjoining the navigable waters was intended to be reserved and controlled by the state for the convenient use of these waters, and is not subject to sale or grant, but the right may be leased for limited times, for the purpose of building and maintaining wharves, docks, and other structures thereon, and for such purposes only. Section 2 of art. 15, Constitution; State ex rel. Trimble v. Bridges, 22 Wash. 98, 60 Pac. 66. Obviously the state could not lease this harbor area for manufacturing purposes or for markets, or canning fish, nor for storing ice, for handling fish, or other like purposes; because such purposes are not *541conveniences of navigation or commerce. State ex rel. Denny v. Bridges, 19 Wash. 44, 52 Pac. 326, 40 L. R. A. 593.
In this last case cited this court construed these provisions of the constitution and said, at page 47:
“The word ‘navigation,’ as used in the first section of the article of the constitution quoted, is clearly used as a qualification of the word ‘commerce,’ and the provisions for maintaining upon the harbor area wharves, docks and other structures, by or through the state, refers to structures which are conveniences of navigation and commerce. We think the language as well as the sense of these two sections of the constitution is plain, and the ordinary rules of statutory and constitutional construction fit this sense. It is plainly said in § 2 thát the wharves, docks and other structures are those mentioned in § 1. Then the rule of ejusdem generis is plainly applicable here, and ‘other structures’ must fall within the genus ‘conveniences of navigation and commerce.’ ”
This is conclusive of the question presented in this case. It is said, however, in the majority opinion that this is mere dictum. It may not have been necessary to the decision in that case, but the question was presented, considered, and decided, and, in my opinion, correctly decided, and should therefore now control this case. If no private rights may be granted by the state in the navigable waters of harbors within the limits of a city, then certainly the respondent may not acquire a right to build a bridge across such waters or the harbor area in front thereof. It is sought in this case to cross both the harbor area and the navigable water in front thereof. It is conceded that the respondent has no right to condemn a right of way across this harbor area. Such right is expressly negatived by statute. Laws of 1897, page 674. But it is claimed that a railway bridge is a convenience of commerce. A comprehensive meaning of the word “commerce” may include such structures as railroad bridges, but such structure as is proposed in this case is not a convenience of navigation, or of commerce by navigation, at the place where it is proposed to construct the bridge. It would *542‘clearly be an obstruction thereto and not a convenience. The action should therefore be dismissed. ■
Rudkin, C. J., Dunbar, and Crow, JJ., concur with Mount, J.